PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of

:
PALMER, NAOMI YVONNE HANNA 

:
Application No.: 16/460,810

:	DECISISON ON PETITION
Filed: July 02, 2019
Title:  FIBERGLASS COFFIN/CASKET 

:


This is a decision on the petition filed February 02, 2021, under the unintentional provision 37 CFR 1.137(a), to revive the above-identified application.  

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition.

The application became abandoned for failure to reply in a timely manner to the Non-final office action mailed June 15, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 16, 2020.  A Notice of Abandonment was mailed February 03, 2021.

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m); (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  The Commissioner may require additional information where there is a question whether the delay was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required pursuant to paragraph (d) of this section.

The instant petition has not satisfied requirement (1).

The unintentional provision petition is not signed, and as such, will not be considered on the merits.  Pursuant to 37 CFR 1.4(d), all papers filed with the Office must contain a signature.  Accordingly, on renewed petition, petitioner must file a signed petition.

The instant petition does not satisfy requirement (1).  Petitioner has not filed a proper reply to the Non-Final office action mailed June 15, 2020. The required reply to a non-final action in a non-provisional application abandoned for failure to prosecute may be either:

(A) An argument or an amendment under 37 CFR 1.111;

(i)  Lines that are 1 1/2 or double spaced;

All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1-5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 

 This petition cannot be granted until a proper reply is received.

Accordingly, on the renewed petition, Applicant must submit a proper reply of an Amendment. 

For further assistance on matters involving the pro se assistance program and matters related to independent inventors, please refer to the information below.

Office of Innovation Development
1-866-767-3848

innovationdevelopment@uspto.gov
https://www.uspto.gov/patents-getting-started/using-legal-services/pro-se-assistance-program

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Mail Stop Petitions
			Commissioner for Patents
			PO Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By facsimile:		571-273-8300
			Attn: Office of Petitions
By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Dale Hall at (571)272-3586.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        





    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)